1
2
3
4
5                              UNITED STATES DISTRICT COURT
6                                     DISTRICT OF NEVADA
7                                                ***
8    SIXTO GUZMAN,                                       Case No. 3:19-cv-00426-MMD-WGC
9                                           Plaintiff,                   ORDER
10           v.
11   WASHOE COUNTY SHERIFF’S
     OFFICE, et al.,
12
                                       Defendants.
13
14
15          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

16   1983 by a person in the custody of the Nevada Department of Corrections. On August

17   21, 2019, this Court issued an order denying the application to proceed in forma pauperis

18   because the application was incomplete (“Order”). (ECF No. 8 at 1-2). The Order directed

19   Plaintiff to file a complete application, including a properly executed financial certificate

20   and an inmate account statement, or pay the full filing fee of $400.00 within 30 days from

21   the date of the Order. (Id. at 2). The 30-day period now has expired, and Plaintiff has not

22   filed another application to proceed in forma pauperis, pay the full filing fee, or otherwise

23   responded to the Order.

24          District courts have the inherent power to control their dockets and “[i]n the

25   exercise of that power, they may impose sanctions including, where appropriate . . .

26   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

27   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

28   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
1    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
2    noncompliance with a local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
3    1992) (affirming dismissal for failure to comply with an order requiring amendment of
4    complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for
5    failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
6    address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
7    dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
8    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
9    local rules).
10          In determining whether to dismiss an action for lack of prosecution, failure to obey
11   a court order, or failure to comply with local rules, the court must consider several factors:
12   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
13   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
14   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
15   See Ghazali, 46 F.3d at 53; Ferdik, 963 F.2d at 1260-61; Malone, 833 F.2d at 130;
16   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24.
17          Here, the Court finds that the first two factors, the public’s interest in expeditiously
18   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
19   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
20   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
21   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
22   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor is greatly outweighed by the
23   factors in favor of dismissal discussed herein. Finally, a court’s warning to a party that his
24   failure to obey the court’s order will result in dismissal satisfies the “consideration of
25   alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33;
26   Henderson, 779 F.2d at 1424. The Court’s Order expressly stated: “IT IS FURTHER
27   ORDERED that if Plaintiff does not timely comply with this order, dismissal of this action
28   may result.” (ECF No. 8 at 2). Thus, Plaintiff had adequate warning that noncompliance



                                                   2
1    with the Order would result in dismissal.
2           It is therefore ordered that this action is dismissed without prejudice based on
3    Plaintiff’s failure to file another application to proceed in forma pauperis or pay the full
4    filing fee in compliance with this Court’s Order (ECF No. 8.).
5           It is further ordered that the Clerk of Court shall enter judgment accordingly.
6
7           DATED THIS 30th day of September 2019.
8
9                                                MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
